Name: Council Regulation (EEC) No 3361/82 of 3 December 1982 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12 . 82 Official Journal of the European Communities No L 359/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3361 /82 of 3 December 1982 temporarily suspending the autonomous Common Customs Tariff duty on certain industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas , taking account of the difficulties involved in accurately assessing the development of the economic situation in the sectors concerned in the near future , these suspension measures should be taken only temporarily, by fixing their period of validity by reference to the interests of Community production, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the draft Regulation submitted by the Commission, Whereas production of the products referred to in this Regulation is at present inadequate or non ­ existent within the Community and producers are thus unable to meet the needs of user industries of the Community ; Whereas it is in the Community's interest in certain cases to suspend the autonomous Common Customs Tariff duties only partially, particularly because of the existence of Community production, and in other cases to suspend them completely ; From 1 January to 30 June 1983 the autonomous Common Customs Tariff duties for the products listed in the Annex hereto shall be suspended at the level indicated in respect of each of them. Article 2 This Regulation shall enter into force on 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1982 . For the Council The President Ch. CHRISTENSEN No L 359/2 Official Journal of the European Communities 20 . 12 . 82 ANNEX CCT heading No Description Rate of autonomous duty (%) ex 13.03 A V Extract of dewaxed pyrethrum 0 ex 27.07 A I Crude light oils containing by weight :  not less than 10 % of vinyltoluenes  not less than 10 % of indene  not less than 1 % and not more than 5 % of naphthalene ; 0 ex 28.04 C III Tellurium in powder or granulated form 0 ex 28.14 B Iodine pentafluoride 0 ex 28.55 A Phosphides of iron (ferro-phosphorus) containing by weight :  not less than 68 % and not more than 72 % of iron,  not less than 22 % and not more than 26 % of phosphorus ,  not more than 3-5 % of silicon, of which not less than 99 % by weight is of a particle size of less than 20 micro ­ metres ; for the manufacture of varnishes or paints (a) 0 ex 29.01 D VII 1,3-Diisopropylbenzene with a purity of not less than 94 % by weight 0 ex 29.08 A III c) 2-Bromo-6-methoxynaphthalene 0 ex 29.16 A II L-Malic acid and its salts 0 ex 29.16 D Methyl 5-(2,4-dichlorophenoxy)-2-nitrobenzoate 0 ex 29.21 B II x 0,0-Dioctadecyl pentaerythritol ¿ » «(phosphite) 0 ex 29.21 Ã  II 1,1'-Dimethyl-2,2'-oxydiethylene tetraphenyl bis(phosphite) 0 ex 29.22 A III 1 , 1 -Dimethylprop-2-ynylamine 0 ex 29.22 D VII N-( 1 -Ethylpropyl)-2,6 dinitro-3,4-xylidine 7 ex 29.25 B III b) 3,5-Dichloro-Ã -(1,1-dimethylprop-2-ynyl)benzamide 0 ex 29.29 2,4,6-Trichlorophenylhydrazine 7 ex 29.31 B Probucol (INN) 0 ex 29.31 B Ethoprophos (ISO) 0 ex 29.35 Q /--Tryptophan 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 82 Official Journal of the European Communities No L 359/3 CCT heading No Description Rate of autonomous duty (%) ex 29.35 Q 2-Chloro-5-trifluoromethylpyridine 0 ex 29.35 Q Isonicotinonitrile 4-5 ex 29.35 Q Alprazolam (INN) 4-5 ex 29.35 Q 2-phenyl-6-hydroxy-3(2H)-pyridazione 0 ex 29.42 C I Caffeine and its salts 6 ex 29.44 C Aclarubicine hydrochloride (INNM) 0 ex 29.44 C Mitomycin (INN) 0 ex 30.03 B II b) Purified collagen dispersed in a phosphate buffered physiological saline solution containing not less than 0-1 % and not more than 0-5 % of lidocaine (INN) by weight 5 ex 37.02 B Colour negative film of a width not less than 75 mm and not more than 105 mm and of a length of 100 m or more, for use in the manufacture of instant picture film packs (a) 0 ex 38.03 B Acid activated montmorillonite which, when examined by X-ray powder diffraction, shows four principal lines corresponding to crystal interplane spacing (d values) of 0-44, 0-40 , 0-33 and 0-25 nm the line corresponding to 0-40 nm being the most intense, for the manufacture of self-copy paper (a) 0 ex 38.19 G Catalysts , in the form of rodlets , having a diameter of not less than 1 · 5 mm and not more than 9 · 5 mm, containing not less than 60 % by weight of diiron trioxide, not less than 8 % by weight of dipotassium oxide and not less than 0-5 % by weight of dichromium trioxide 5 ex 38.19 G Catalysts , in the form of granules or rings, having a diameter of not less than 3 mm and not more than 10 mm, consisting of silver supported on aluminium oxide, the silver content being not less than 10 % and not more than 20 % by weight 0 ex 38.19 G Catalysts consisting of a mixture of oxides on a silicon dioxide support and containing by weight :  not less than 25 % and not more than 40 % of antimony  not less than 5 % and not more than 10 % of iron  not less than 0 · 2 % and not more than 1 · 5 % of molybdenum  not less than 0-8 % and not more than 4 · 0 % of tellurium 0 ex 38.19 G Catalysts iri the form of granules having a diameter of not more than 1 · 4 mm, consisting of cobalt oxide on a silicon dioxide support 0 ex 38.19 G Catalysts consisting of dichromium trioxide, fixed on a silicon dioxide support, with a pore volume, as determined by nitrogen absorption method, of not less than 2 cmVg 0 ex 38.19 X Ivermectin (INN) dissolved in toluene 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 359/4 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 38.19 X Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 70 % and not more than 78 % dialuminium trioxide and not less than 19 % and not more than 26 % zirconium dioxide 6-4 ex 38.19 X Grains, consisting of a mixture of dialuminium trioxide and zirconium dioxide, containing by weight not less than 54 % and not more than 62 % dialuminium trioxide and not less than 36 % and not more than 44 % zirconium dioxide 6-4 ex 38.19 X Cholic acid and 3-alpha, 12-a/p/&gt;&lt;J-dihydroxy-5-&amp;eta-cholan-24-oic acid (deoxycholic-acid), crude 0 ex 38.19 X Crude bile acids 0 ex 38.19 X Reaction products of dibutyl dihydrogendiphosphate and 1,2-epoxypropane 0 ex 38.19 X A mixture of 5-ethyl-2-methyl-2-oxo-l,3,2 X5 -dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-l,3,2 Xs -dioxa ­ phosphoran-5-ylmethyl) methylphosphanate 0 ex 39.01 C III a) Reflecting polyester sheeting in which glass microspheres are embedded, whether or not in rolls 0 ex 39.01 C III a) Reflecting films, tinted in the mass or metallized, containing substances opaque to ultra-violet rays, made up of two layers of polyethylene terephthalate glued to each other and a film of polypropylene glued on one surface, whether or not in rolls 0 ex 39.01 C III a) Reflecting self-adhesive sheeting made up of more than one layer of polyester, metallized, whether or not in rolls 0 ex 39.01 C III a) Transparent film, consisting of polyester coated with a layer of indium and silver 0 ex 39.01 C V Reflecting polyurethane sheeting, whether or not in rolls 0 ex 39.02 C I a) Polyethylene, in one of the forms mentioned in Note 3 (b) to Chapter 39, having a density of not less than 0-954 g/cmJ and not more than 0-958 g/cm5 for the manufacture of typewriter ribbon or similar ribbon (a) 0 ex 39.02 C VI a) Copolymer of maleic anhydride and styrene, whether or not containing a styrene ­ butadiene block copolymer in one of the forms mentioned in Note 3 (b) to Chapter 39 0 ex 39.02 C VI b) Plates made of a copolymer consisting of maleic anhydride and styrene, also containing styrene-block copolymer, covered on both sides with a sheet of the abovementioned copolymer, modified with butadiene or pigmented 0 ex 39.02 C VII b) Reflecting polyvinyl chloride sheeting, wholly embossed on one side in a regular pyramidal pattern, whether or not in rolls 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 82 Official Journal of the European Communities No L 359/5 CCT heading No Description Rate of autonomous duty (%) ex 39.02 C XIV a) Copolymer of tetrafluorethylene and hexafluorpropylene compounded with materials which are opaque to X-rays and containing not less than 15 % and not more than 30 % by weight of such materials 0 ex 39.02 C XIV a) Terpolymer of ethylene, methyl acrylate and a monomer containing a non ­ terminal carboxy group as a substituent, compounded with silica 12 · 5 ex 39.02 C XIV a) Copolymer of acrylonitrile and methylacrylate modified with polybutadiene ­ acrylonitrile (NBR) 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a copolymer of ethylene and methacrylic acid 0 ex 39.02 C XIV a) Ionomer resin consisting of a salt of a terpolymer of ethylene, isobutyl acrylate, and methacrylic acid 0 ex 39.07 B V d) Reflecting tape of a width not exceeding 105 mm consisting of a facing strip of polyvinyl chloride embossed in a regular pyramidal pattern, heat sealed, in parallel lines or a grid pattern to a backing strip of plastic material , or of knitted or woven fabric covered on one side with plastic material , whether or not on rolls 0 ex 48.07 C Bleached paper impregnated with acrylic resin and coated with poly(vinylidene chloride) naving a thickness of not less than 200 micrometres and not more than 255 micrometres and of a weight per square metre of not less than 165 grams and not more than 180 grams 0 ex 48.07 D Coloured paper impregnated with acrylic resin and coated with poly(vinylidene chloride) having a thickness of not less than 200 micrometres and not more than 255 micrometres and of a weight per square metre of not less than 165 grams and not more than 180 grams 0 ex 48.07 D Paper bleached or unbleached impregnated with an agent, the principal component of , which is ammonium bis 1 2[N-rthyl(perfluoro-octane)-l-sul ­ fonamido] ethyljorthophosphate, which imparts resistance to penetration of grease and oil to the paper 5-5 ex 51.01 A Yarn of poly(p-phenyleneterephthalamide), for uses other than the manufacture of tyres or of products used in the manufacture of tyres (a) 2 ex 51.01 A Non-textured filament yarn of polyvinyl alcohol) for the manufacture of sleeves for printing rollers (a) 0 ex 56.01 A and ex 59.01 B I Fibres of poly(p-phenyleneterephthalamide) 2 ex 56.01 A Textile fibres exclusively of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid, for uses other than the manufacture of articles falling within Chapters 60, 61 , 64 and 65 or of materials used in the manufacture of such articles (a) 0 ex 56.01 A Textile fibres containing not less than 85 % by weight of fibres of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid and not less than 1 % and not more than 15 % by weight of fibres of poly(p-phenyleneterephthalamide) 6 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 359/6 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 56.01 A Acetalized, multicomponent spun fibres with a matrix fribril structure, consisting of emulsion polymerized polyvinyl alcohol) and vinylchloride 0 ex 59.03 Bonded fibre fabrics and similar bonded yarn fabrics of aromatic polyamide man ­ made fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid, whether or not impregnated or coated, in the piece or cut into rectangles 0 ex 59.03 Bonded-fibre fabrics, with a thickness of not more than 300 micrometres of spunbonded polyethylene fibres, with a weight not exceeding 115 g/m2, whether or not impregnated or coated, in the piece or cut into rectangles 0 ex 59.03 Polyvinyl alcohol) bonded fibre fabrics, with a thickness of not less than 200 micrometres and not more than 280 micrometres and of a weight of not less than 20 g/m2 and not more than 50 g/m2 , whether or not impregnated or coated, in the piece or cut into rectangles 0 ex 59.08 Knitted or woven fabric coated or covered on one side with artificial plastic material in which are embedded glass microspheres 0 ex 70.20 A Mats of non-textile glass fibres of a weight per square metre of not more than 100 grams and a fibre diameter of not more than seven micrometres 0 ex 70.20 A Non-textile glass fibres having a diameter of less than four micrometres 0 ex 70.20 B Spun roving of not less than 7 000 tex with a core of not less than 600 tex and not more than 1 500 tex, made from continuous glass fibre, coated with epoxy resin 4 ex 70.20 B Yarns obtained from continuous spun glass filaments having a diameter of not less than 12-5 micrometres and not more than 13-5 micrometres treated with resorcinolformaldehyde, of not less than 340 tex and not more than 680 tex 7 ex 70.20 B Yarns, spun from continuous glass filaments having a diameter of not less than 5-8 micrometres and not more than 6-4 micrometres of 33 or 34 tex or a multiple thereof and containing not more than 0-8 % by weight of dressing 6-3 ex 81.04 G I Electrolytic manganese of a purity of at least 99 · 7 % by weight, for the pro ­ duction of non-ferrous alloys (a) 0 ex 84.51 A Typewriters with Braille characters 0 ex 84.51 A Electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 84.51 A Portable machine for reading and writing Braille with tactile read-out and magnetic tape cassette recording systems , microphone and speaker, equipped with a standard electro-mechanical Braille typewriter keyboard and an electro ­ mechanical Braille read-out unit with 20 characters , all contained in a case measuring 24 x 36 x 11 cm 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 82 Official Journal of the European Communities No L 359/7 CCT heading No Description Rate of autonomous duty ( °/o) ex 84.55 C Parts and accessories of electronic pocket communicators for handicapped persons which, by means of push buttons and printing thermic head, print and issue text on tape 0 ex 84.55 C Opto-electric encoder for electronic typewriters consisting of electronic circuits , a light-emitting diode (LED), a rotating disc with radial openings, a fixed mask and a single chip photovoltaic cell, contained in two plastic shells forming a housing of a size not exceeding 60 x 48 x 16 mm 0 ex 84.55 C Winchester technology magnetic heads for disc file peripherals , capable of recording to a density of 35 · 4 tracks per mm 0 ex 85.01 Bib) D.C. electric motor having an output of 4 watts, an operating voltage of 12 volts , a maximum absorbed current under no-load conditions of 160 mA, and a speed of up to 2 400 revolutions per minute, equipped with self-centring bushes and a tachometric dynamo, the whole being contained in a cylindrical metallic casing whose diameter does not exceed 30 mm 0 ex 85.03 Dry zinc/carbon batteries of a voltage of not less than 5 · 5 and not more than 6 · 5 and of a size not exceeding 110 X 90 x 5 mm, for incorporation in film cassettes for instant pictures (a) 0 ex 85.19 B Potentiometers , for use as volume control, contained in a housing whose diameter does not exceed 4-5 mm, whether or not fitted with an on/off switch, for the manufacture of appliances falling within subheading 90.19 B I (a) 0 ex 85.21 A V Colour cathode-ray tubes, using shadow mask, in-line technology in which images are displayed on a screen with a usable surface not exceeding 165 x 165 mm for use in electronic flight instrument, warning and systems displays (a) 0 ex 85.21 A V Digital displays in the form of a tube consisting of a glass housing mounted on a board whose dimensions do not exceed 350 x 300 mm excluding leads . The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements . These elements are mounted on a metallized base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 ex 85.21 D II Digital displays of a size not exceeding 25 x 35 mm, consisting of a printed cir ­ cuit board on which are mounted, under a transparent plastic cover, up to 22 light-emitting diodes manufactured from gallium-based semi-conductor compounds . Each display consists of a single character with or without a plus or minus sign and/or one or two dots 0 ex 85.21 D II Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm, with a single line of characters , not less than two in number, comprising light-emitting diodes made from gallium-based semi-conductor compounds mounted thereon . Each character is composed of up to eight segments and the line of characters has a protective cover of transparent plastic 0 ex 85.21 D II Digital displays, consisting of a printed circuit board of a size not exceeding 35 x 90 mm, with a single line of digits , not less than three in number, comprising light-emitting diodes manufactured from gallium-based semi-conduc ­ tor compounds mounted thereon . Each digit is composed of seven segments plus a decimal point and the line of digits has a protective cover of transparent plastic 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 359/8 Official Journal of the European Communities 20 . 12 . 82 Common Customs Tariff heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS) of Schottky TTL technology, with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 9 x 23 mm, with 16 connecting pins, and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 14 S 10 24 S 10 24 SA 10 247 A 10 27 S 20 27 S 21 29760 29761 38510 5300 5301 53 S 140 53 S 141 54 S 287 54 S 387 54700 5603 5623 6300 6301 63 S 140 63 S 141 7052 7057 74 S 287 74 S 387 7610 7611 82 S 126 82 S 129 8520 8521 93417 93427 or abovementioned description  other identification markings relating to PROMS complying with the 11-5 20 . 12 . 82 Official Journal of the European Communities No L 359/9 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS) of Schottky TTL technology, with a storage capacity of 2 K bits, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 27 S 12 27 S 13 28 L 22 28 LA 22 29613 29770 29771 38510 5305 5306 5308 5309 53 S 240 53 S 241 54 S 570 54 S 571 5604 5624 6305 6306 6308 6309 63 S 240 63 S 241 6335 6336 7053 7058 74 S 570 74 S 571 76 LS 03 7620 7621 82 S 114 82 S 130 82 S 131 93436 93446 or other identification markings relating to PROMS complying with the abovementioned description 11-5 No L 359/ 10 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS), with a storage capacity of 4 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing : 1  an identification marking combinations of figures or combinations : either consisting of one of the following figures and letters or including one of those - 18 S 42 38510 7121 18 S 46 7122 18 SA 42 7123 18 SA 46 5340 5341 53 S 440 7125 7 126 24 S 41 53 RA 441 24 SA 41 53 RS 441 53 S 441 5348 74 S 472 74 S 473 74 S 474 27 S 15 ' 5349 74 S 475 27 S 26 5350 74 S 476 27 S 27 5351 74 S 477 27 S 28 5352 74 S 572 27 S 29 5353 74 S 573 27 S 30 27 S 31 27 S 32 54 S 472 7640 27 S 33 54 S 473 54 S 474 54 S 475 7641 7642 7643 28 L 42 54 S 476 7644 28 L 45 54 S 477 7645 28 P 42 54 S 572 7647 28 P 45 54 S 573 7648 28 R 45 54740 54741 7649 28 SA 41 82 HS 137 28 S 42 5605 82 HS 147 28 SA 42 5625 28 S 45 28 S 46 82 S 115 28 SA 46 6340 6341 63 S 440 82 S 136 82 S 137 82 S 140 29620 63 RA 441 82 S 141 29621 63 RS 441 82 S 142 29622 63 S 441 82 S 146 29623 6348 82 S 147 29624 6349 29625 6350 29626 6351 93438 29627 6352 6353 93448 93452 93453 3604 3624 HM 6641 3625 7054 7059 or  other identification markings abovementioned description relating to PROMS complying with the 0 20 . 12 . 82 Official Journal of the European Communities No L 359/ 11 CCT heading No Description Rate of autonomous duty ( °/o ) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas, and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 82707 82708 82 LS 180 82 LS 181 82 S 180 82 S 181 82 S 182 82 S 183 82 S 184 82 S 185 82 S 2708 87 S 180 87 S 181 87 S 184 87 S 185 87 S 186 87 S 187 93450 93451 93460 93461 93465 93466 93 L 450 93 L 451 9460 6380 6381 6388 6389 63 S 840 63 S 841 7050 7127 7128 7129 7130 7131 7132 74 LS 478 74 S 2708 74 S 454 74 S 455 74 S 478 74 S 479 7608 7680 7681 7684 7685 7686 7687 7688 7689 77 S 180 77 S 181 77 S 184 77 S 185 77 S 186 77 S 187 TBPS 81 M 24 S 81 24 SA 81 24 S 86 27 S 180 27 S 181 28 L 85 28 L 86 28 P 85 28 R85 28 S 2708 28 S 85 28 S 86 28 SA 86 29623 29630 29631 29632 29633 29634 29635 29636 29637 29650 29651 29652 29653 3628 5380 5381 5388 5389 53 S 840 53 S 841 54 LS 478 54 S 2708 54 S 454 54 S 455 54 S 478 54 S 479 or other identification markings relating to PROMS complying with the abovementioned description 0 No L 359/ 12 Official Journal of the European Communities 20 ; 12 . 82 CCT heading No Description Rate of autonomous duty ( °/o ) ex 85.21 D II Programmable, non-erasable, read only memories (PROMS), with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do n,ot exceed 17 x 39 mm, with not more than 24 connecting pins or 28 contact areas, and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : HM 76 16-5 DM 77 S 190 DM 77 S 191 MM 82 S 190 SM 82 S 190 S 82 S 190 MM 82 S 191 SM 82 S 191 N 82 S 191 S 82 S 191 DM 87 S 190 DM 87 S 191 93 510 C 93 510 M 93 511 C 93 511 M TBP 28 L 166 TBP 28 P 166 TBP 28 R 166 TBP 28 S 166 29681 29681 A 29683 29683 A 3636 3636-1 M 36 36 53 S 1641 53 LS 1681 53 PS 1681 53 S 1681 63 S 1641 63 LS 1681 63 PS 1681 63 S 1681 7134 7136 7138 HM 76 160-2 . HM 76 160-5 HM 76 161-2 HM 76 161-5 HM 76 16-2 or other identification marking relating to PROMS complying with the abovementioned description 4 ex 85.21 D II Electronic, programmable , read only memories (EPROMS) UV erasable, with a storage capacity of 2 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing : an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : B 1702 A AMI 702 ADC 82140 PP or  other identification markings relating to EPROMS complying with the abovementioned description 0 20 . 12 . 82 Official Journal of the European Communities No L 359/ 13 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Electronic, programmable, read only memories (EPROMS) UV erasable, with a storage capacity of 32 K bits, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface, and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2532 25 A 32 25 L32 2732 68732 68 L 732 or other identification markings relating to EPROMS complying with the abovementioned description 8-5 ex 85.21 D II Electronic, programmable, read only memories (EPROMS) UV erasable, with a storage capacity of 64 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with a quartz window on the upper surface , and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 2564 2764 68 L64 68764 68 A 764 68 L 764 68766 or  other identification markings relating to EPROMS complying with the abovementioned description 0 ex 85.21 D II Dynamic random access memories, operating from a single + 5 V power supply, of N-MOS technology (N-MOS single + 5 V power supply D-RAMS) witn a storage capacity of 16 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 9 x 24 mm, with no more than 16 connecting pins or 18 contact areas and bearing : an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 2118 4517 4816 5295 or )ther identification markings relating to N-MOS D-RAMS complying with he abovementioned description 11-5 No L 359/ 14 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Dynamic random access memories (D-RAMS) with a storage capacity of 16 K x 4 bits , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 9x24 mm with 1 8 connecting pins , and bearing : an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : IMS 2620 TMS 4416 or other identification markings relating to D-RAMS complying with the above ­ mentioned description 12 ex 85.21 D II Static random access memories of N-MOS technology (N-MOS S-RAMS), with a storage capacity of 256 x 4 bits in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 X 39 mm, with not more than 24 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : M 120 8101 8111 2101 21 H 01 2111 21 H 11 2112 21 H 12 9101 91 L 01 9111 91 L 11 9112 91 L 12 or other identification markings relating to N-MOS S-RAMS complying with the abovementioned descriptions 0 ex 85.21 D II Static random access memories of N-MOS technology (N-MOS S-RAMS), with a storage capacity of 8 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 24 connecting pins, and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 4008 8104 4118 8108 PD 421 8112 4801 8114 8185  Other identification markings relating to N-MOS-RAMS complying with the abovementioned description 0 20 . 12 . 82 Official Journal of the European Communities No L 359/ 15 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Static random access memories of N-MOS technology (N-MOS S-RAMS), with a storage capacity of 2 K x 8 bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with 24 connecting pins or not more than 32 contact areas and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : MCM 2016 TMM 2016 2128 3528 TMS 4016 4802 58725 8128 or  other identification markings relating to N-MOS S-RAMS complying with the abovementioned description 8-5 ex 85.21 D II Static random access memories of C-MOS technology (C-MOS S-RAMS) with a storage capacity of 64 K bits in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with not more than 28 connecting pins and bearing :  an identification marking consisting of the following combination of figures and letters or including this combination : TC 5564 or other identification markings relating to C-MOS S-RAMS complying with the abovementioned description 0 ex 85.21 D II Random access memories of emitter coupled logic technology (ECL RAMS), with a storage capacity of 16 K bits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 11 x 31 mm, with 20 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : F 10480 100480 or other identification markings relating to ECL RAMS complying with the abovementioned description 0 No L 359/ 16 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Static random access memory of TTL technology (TTL-S-RAM), with a storage capacity of 1 K bit, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 30 mm, with not more than 22 connecting pins, and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 93412 93 L 412 93415 93 L 415 93422 93 L 422 93425 93 F 425 93 L 425 2205 2510 2511 74 LS 214 74 LS 215 74 LS 314 74 LS 315 74 S 207 74 S 208 74 S 214 74 S 314 or other identification markings relating to TTL-S-RAMS complying with the abovementioned description ex 85.21 D II Single-chip microcomputer, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 4 bits plus a read only memory (ROM) with a capacity of not less than 18 K bits and not more than 65 K bits and a random access memory (RAM) with a capacity of not less than 512 bits and not more than 4 K bits , contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 40 connecting pins, and bearing :  an identification marking either consisting of one of the following combinations of figures and letters or including one of those combinations : 0 0 CD 3200 to 3299 TMC 0270 to 0279 TMC 0500 to 0599 TMC 0980 to 0989 TMC 1500 to 1599 TMC 1980 to 1999 TP 0310 to 03299 TP 0450 to 04599 TP 0480 to 04899 TP 0500 to 05999 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II Single-chip microcomputer, in the form of a monolithic integrated circuit, consisting of an arithmetical unit with a capacity of 8 bits , a 12 bit timer, an internal clock, a read only memory (ROM) with a capacity of 32 K bits and a random access memory (RAM) with a capacity of 1 K bit, with 48 input/output gates and contained in a housing whose exterior dimensions do not exceed 16-5 x 42 mm, with 64 connecting pins , and bearing : 20 . 12 . 82 Official Journal of the European Communities No L 359/ 17 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II (cont 'd) an identification marking either consisting of the following combination of figures and letters or including this combination : PD 7801 or other identification markings relating to single-chip microcomputers complying with the abovementioned description 10 ex 85.21 D II Single-chip microcomputer in the form of a monolithic integrated circuit, consisting of an arithmetical logic unit with a capacity of 8 bits , not more than two timers each with a capacity of not mote than 16 bits , an internal clock, an electronic programmable read only memory (EPROM) UV erasable with a storage capacity of not less than 8 K bits and not more than 32 K bits and a random access memory (RAM) with a storage capacity of not less than 512 bits and not more than 4 Kbits , with not less than 13 and not more than 32 input/ output lines and contained in a housing whose exterior dimensions do not exceed 17 x 54 mm with not more than 40 connecting pins , with a quartz window on the upper surface and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 68701 68705 8741 A 8748 8749 8750 8751 or other identification markings relating to single-chip microcomputers complying with the abovementioned description ex 85.21 D II P-MOS 12/24-hour clock circuit, incorporating an elapsed time facility, in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 53 x 14 mm, with 40 connecting pins , for the manu ­ facture of instrument panel clocks and clocks of a similar type for motor vehicles (a), and bearing : 0 0  an identification marking either consisting of the following combination of figures and letters or including this combination : MM 53124 or other identification markings relating to clock circuits complying with the abovementioned description (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 359/ 18 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II C-MOS clock circuits , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 16 x 54 mm, with not more than 42 connecting pins , for the production of automatic time-switches , instru ­ ment panel clocks and clocks of a similar type for motor vehicles (a). The case bears : an identification marking either consisting of one of the following combinations of figures ana letters or including one of these combinations : HI 2060 HI 2065 T 3605 or  other identification markings relating to clock circuits complying with the abovementioned description 0 ex 85.21 D II Monolithic integrated circuit, consisting of eight independent elements capable of controlling the eight segments and/or characters of fluorescent or gas discharge displays , contained in a housing whose exterior dimensions do not exceed 7 x 23 mm, with 18 connecting pins , and bearing : an identification marking either consisting of one of the following combinations of figures or including one of those combinations : 513 514 534 594 6118 6128 6138 or  other identification markings relating to circuits complying with the abovementioned description ex 85.21 D II Programmable, non-erasable,, logic circuit (Field Programmable Logic Array) of TTL Schottky technology, with 48 AND functions and eight OR functions and 16 inputs , in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 17 x 39 mm, with 28 connecting pins , and bearing : an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 0 0 82 S 100 82 S 101 93458 93459 or other identification markings relating to programmable logic arrays complying with the abovementioned description (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 82 Official Journal of the European Communities No L 359/ 19 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Programmable, non-erasable, logic circuit (Field Programmable Gate Array) of bipolar technology, in the form of a monolithic integrated circuit with AND/ NAND functions , containing 16 inputs and nine outputs , contained in a housing whose dimensions do not exceed 17 x 39 mm, with 28 connecting pins, ana bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : 82 S 102 82 S 103 or  other identification markings relating to programmable gate arrays complying with the abovementioned description ex 85.21 D II Arithmetic-logic unit of H-MOS technology, in the form of a monolithic integrated circuit, consisting of one 32 bit register, one 24 bit register, one 4 bit register, twelve 1 bit registers , two 16 x 24 bit service memories , one logic network performing arithmetic and logic operations , decodifying logic, an error detection and management logic, one 8 bit counter, and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins, and bearing : the identification marking ALU 0486 or other identification markings relating to arithmetic-logic units complying with the abovementioned description ex 85.21 D II 0 0 0 0 Sequence control circuit of H-MOS technology, in the form of a monolithic integrated circuit, consisting of one 32 bit register, three 16 bit registers , one 16 x 16 bit service memory, one 7 x 17 bit last in first out (LIFO) memory, one adder circuit, decodifying logic, priority logic , error detection and management logic , one 16 bit multiplexer, one 8 bit counter and a timing nework, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins , and bearing :  the identification marking CSS 0484 or  other identification markings relating to sequence control circuits complying with the abovementioned description ex 85.21 D II Logic control circuit of H-MOS technology in the form of a monolithic integrated circuit consisting of one 7 bit register, three timers, one multiplexer, sequential and combining networks intended to perform control operations , decodifying logic, error detection and management logic and a timing network, contained in a housing whose exterior dimensions do not exceed 23 x 82 mm, with 64 connecting pins , and bearing :  the identification marking MIC 0482 or other identification markings relating to logic control circuits complying with the abovementioned description No L 359/20 Official Journal of the European Communities 20 . 12 . 82 CCT heading No Description Rate of autonomous duty (%) ex 85.21 D II Amplifier, in the form of a monolithic integrated analogue circuit, contained in a housing whose dimensions do not exceed 1-65 x 3-56 x 3-56 mm with not more than 10 connecting pins for use in products falling within subheading 90.19 B I (a), and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : V 35 C 05 or  other identification markings relating to amplifiers complying with the abovementioned description 0 ex 85.21 D II Direct access memory controllers of N-MOS technology (N-MOS DMA control ­ ler) in the form of a monolithic integrated circuit, contained in a housing whose exterior dimensions do not exceed 14 x 53 mm, with not more than 40 connecting pins , and bearing :  an identification marking either consisting of one of the following combinations of figures or figures and letters or including one of those combinations : AM 9517 A 8237 or  other identification markings relating to N-MOS DMA controllers complying with the abovementioned description 11-5 ex 85.21 D II Enhanced programmable communications interface (EPCI) in the form of a monolithic integrated circuit contained in a housing whose external dimensions do not exceed 37 x 15 mm, with not more than 28 connecting pins, and bearing :  an identification marking either consisting of the following combination of figures or including that combination : 2661 or  other identification markings relating to EPCIs complying with the above description 0 ex 85.21 D II Image sensor consisting of not less less than 128 and not more than 3 456 photosensitive areas , of a matrix linked to shift registers , amplification circuits and control circuits , in the form of a monolithic integrated circuit contained in a housing whose exterior dimensions do not exceed 16 x 46 mm, with a glass window on the upper surface and with not more than 24 connecting pins and bearing :  one of the following identification markings : TC 101 TC 102 TC 103 TC 104 or  other identification markings relating to linear image sensors complying with the abovementioned description 11-5 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions . 20 . 12 . 82 Official Journal of the European Communities No L 359/21 CCT heading No Description Rate of autonomous duty (%) ex 85.22 C II Electromagnetic display, consisting of seven electromagnetic coils which by means of the residual magnetism in the stators provide indefinite memory, seven pivoting light-reflecting segments each of which is attached to a bar magnet. The display is contained in a housing whose dimensions do not exceed 28 X 36 x 50 mm 0 ex 90.01 A Octagonal Fresnel lens of acrylic resin unmounted, for use in overhead projectors (a) 0 ex 90.19 A III Vascular prostheses of which the largest opening has an internal diameter not exceeding 8 mm 0 ex 90.19 A III Vascular prostheses of which the largest opening has an internal diameter exceeding 8 mm 4 ex 90.19 AIII Artificial heart valves o - ex 90.19 B I Receivers for hearing aids , contained in a housing whose external dimensions , including correcting points, do not exceed 3-2 x 6-5 x 4-5 mm 0 ex 90.19 B II Reading appliances for the blind, in which a miniature camera using photo ­ transistors transmits letters onto a scanning board with piezo-electric pencils , and their parts and accessories 0 ex 90.20 Apparatus for the irradiation of biological samples incorporating permanently shielded caesium 137 radioactive sources, an exposure chamber whose volume does not exceed 930 cubic centimetres, an electrically driven turntable and a digital timer 0 ex 98.04 A II Non-fibrous plastic pen-tips with an internal channel 0 ex 98.10 B Flint wheels , whether or not with guard wheels, for use in the manufacture of non-refillable gas-fuelled pocket lighters (a) 0 (a) Control of the use for this special purpose shall be carried out pursuant to the relevant Community provisions .